


110 HR 599 : To direct the Secretary of Homeland

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 599
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 24, 2007
			 Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To direct the Secretary of Homeland
		  Security to streamline the SAFETY Act and anti-terrorism technology procurement
		  processes.
	
	
		1.Streamlining of SAFETY Act
			 and anti-terrorism technology procurement processes
			(a)PersonnelThe
			 Secretary of Homeland Security shall ensure that, in addition to any personnel
			 engaged in technical evaluations that may be appropriate, a sufficient number
			 of full-time equivalent personnel, who are properly trained and qualified to
			 apply legal, economic, and risk analyses, are involved in the review and
			 prioritization of anti-terrorism technologies for the purpose of determining
			 whether such technologies may be designated by the Secretary as qualified
			 anti-terrorism technologies under section 862(b) of the SAFETY Act
			 (6 U.S.C.
			 441(b)) or certified by the Secretary under section 863(d) of
			 such Act (6 U.S.C.
			 442(d)).
			(b)Coordination
			 Within Department of Homeland SecurityThe Secretary of Homeland
			 Security shall—
				(1)establish a formal
			 coordination process that includes the official of the Department of Homeland
			 Security with primary responsibility for the implementation of the SAFETY Act,
			 the Chief Procurement Officer of the Department, the Under Secretary for
			 Science and Technology, the Under Secretary for Policy, and the Department of
			 Homeland Security General Counsel to ensure the maximum application of the
			 litigation and risk management provisions of the SAFETY Act to anti-terrorism
			 technologies procured by the Department; and
				(2)promote awareness
			 and utilization of the litigation and risk management provisions of the SAFETY
			 Act in the procurement of anti-terrorism technologies.
				(c)Issuance of
			 Departmental DirectiveThe Secretary of Homeland Security shall,
			 in accordance with the final rule implementing the SAFETY Act, issue a
			 Departmental management directive providing for coordination between Department
			 procurement officials and any other Department official responsible for
			 implementing the SAFETY Act in advance of any Department procurement of an
			 anti-terrorism technology, as required under subsection (b).
			
	
		
			Passed the House of
			 Representatives January 23, 2007.
			Karen L. Haas,
			Clerk.
		
	
	
	
